ICJ_094_LandMaritimeBoundary_CMR_NGA_2002-10-10_JUD_01_ME_06_EN.txt. 489

DECLARATION OF JUDGE REZEK
[Translation]

It is rare to find in classic international law propositions as flimsy —
and as inadmissibly so in moral terms — as those which would have it
that agreements entered into the past between colonial Powers and indi-
genous communities — organized communities which had been masters
of their territories for centuries and were subject to a recognized author-
ity — are not treaties, because “native chiefs and tribes are neither States
nor International Organizations; and thus possess no treaty-making
capacity” (The Law of Treaties, 1961, p. 53). While expressing in these
terms the doctrine prevailing in Europe in his time, Arnold McNair
nevertheless pointed out that the matter had been understood differently
in the United States, where the indigenous communities were recognized
as foreign nations until promulgation of the Indian Appropriations Act
of 3 March 1871, which made them wards of, and integrated them into,
the Union. The agreements which these communities had entered into
with the Federal Government were regarded as treaties, to be honoured
as such; moreover, if they required interpretation, the Supreme Court
applied the rule contra proferentem.

In the Western Sahara case, the Court appears to have rejected the
notion that a European Power could unilaterally appropriate a territory
inhabited by indigenous communities. It found that even nomadic tribes
inhabiting a territory and having a social and political organization had
a personality sufficient under international law fcr their territory not to
be considered terra nullius. According to that jurisprudence, title of sov-
ereignty over a territory thus inhabited cannot therefore be acquired by
occupation but only “through agreements concluded with local rulers”
(C.J. Reports 1975, p. 39, para. 80).

In the present case, the Bakassi Peninsula was part of the territory of
Old Calabar, subject to the original rule of its Kings and Chiefs. The
Applicant itself, paradoxically required by the circumstances to espouse
some particularly unacceptable propositions of colonialist discourse, has
sought to cast doubt on the existence and independence of that rule by
recourse to considerations which, rather, confirm them. Moreover, only
the 1884 Treaty, concluded with that form of local rule, could have jus-
tified the functions assumed by Great Britain when it became the protect-
ing State of those territories, for, if the Kings and Chiefs of Old Calabar
did not have capacity to enter into an international agreement, if the
1884 Treaty was not a treaty and had no legal force whatsoever, it must

190
LAND AND MARITIME BOUNDARY (DECL. REZEK) 490

be asked what was the basis for Great Britain to assert its authority over
these territories, by what mysterious divine right did it set itself up as the
protecting State of these areas of Africa.

Pursuant to the 1884 Treaty, Great Britain bestowed upon itself the
power to oversee the African nation’s foreign relations, without granting
itself authority to negotiate in its name, let alone to settle or relinquish
any claim of whatever nature during international negotiations, and in
particular to dispose of any part of the nation’s territory. The unlawful-
ness of the act of cession renders the Anglo-Germzn Treaty of 11 March
1913 invalid in so far as, in defining the last sector of the land boundary,
it determines the treatment of Bakassi.

The defect in the provisions concerning the Bakassi Peninsula does not
however affect the validity of the remainder of the Treaty. This is the
situation provided for in Article 44 (3) (a) of the Vienna Convention on
the Law of Treaties, which could in theory be overridden by the effect of
the next subparagraph, were it possible to show that the cession of
Bakassi was an essential condition of Germany’s consent to the rest of
the Treaty; but, as far as I recall, no one so argued.

x *

Further, I am unable to regard the Maroua Declaration of 1 June 1975
as a treaty, and therefore to draw the resultant inferences. I even have
some difficulty in viewing it as a treaty which was signed but never
entered into force, failing ratification by the two parties. Rather, I see it
as a declaration by the two Heads of States, further to other similar dec-
larations that were never followed up, thus demonstrating that they were
not definitive as sources of law. True, formal adoption of the document
by the organs vested with treaty-making power would have given rise to
a conventional instrument. That is to say that, no matter what the title or
form of a text, no matter what procedure was followed in negotiating it,
that text can obviously become a treaty if the parties’ competent organs
ultimately express their consent. Here, the Respondent has stated, with-
out being challenged, that the Maroua Declaraticn was not ratified by
Nigeria, failing approval by the competent organ under the constitution
in force at the time.

The Vienna Convention provides a remarkably simple definition of the
unusual circumstances under which a State can deny the legal force of a
treaty by reason of flawed consent of this sort. The internal rule which
was not respected must be a fundamental one and its violation must have
been manifest, i.e., the other party could not under normal circumstances
have been unaware of the violation. It is my view, however, that Cam-
eroon was not entitled to believe that the Declaration in question was
indeed a perfected treaty, entering into force on the date of its signing. I

191

 

 
LAND AND MARITIME BOUNDARY (DECI. REZEK) 491

know of no legal order which authorizes a representative of a Govern-
ment alone definitively to conclude and put into ef’ect, on the basis of his
sole authority, a treaty concerning a boundary, whether on land or at
sea — and ergo the territory — of the State. I ask myself whether there is
any part of the world where such a failure to respact the most basic for-
malities would be compatible with the complex and primordial nature of
an international boundary treaty.

It is to be expected that the case concerning the Legal Status of East-
ern Greenland (P.C.I.J., Series AlB, No. 53, p. 22) would be referred to
in a discussion of this sort. It is sometimes forgotten that the Court never
said that one of the ways in which treaties could be concluded was by
oral agreement. The Court did not state that the Ihlen Declaration was a
treaty. It said that Norway was bound by the guarantees given by the
Norwegian Minister to the Danish ambassador. Thus, there are other,
less formal, ways by which a State can create international obligations
for itself. That is not the issue. The question is whether an international
agreement concerning the determination of a boundary can take a form
other than that of a treaty in the strict sense, even when the land or mari-
time areas concerned are not large or when the boundary has not been
the subject of long-standing dispute and uncertainty.

Thus, I cannot join the majority in respect of sovereignty over the
Bakassi Peninsula and adjacent waters. In my view, those areas fall under
the sovereignty of the Respondent.

(Signed) Francisco REZEK.

192
